DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 02/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities:
In paragraph 0007, “,consequently,” is a typographical error and should read --Consequently,-- (Emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106093146 A (hereinafter referred to as “CN`146”, cited in IDS dated 02/22/2021), in view of EP 1788593 A2 (hereinafter referred to as “EP`593”) and Wherritt (US PGPUB US 2013/0176038 A1, hereinafter referred to as “Wherritt”).
Regarding Claim 1, CN`146 teaches a passive wireless sensor (Figs. 2 and 3, a sensing unit) for detecting discrete droplets and bubbles (“…detecting and distinguishing droplets and bubbles …” in Para 1 of Page 2 in English machine translation), comprising: 
a detection channel (Figs. 2 and 3, micro-channel 2), a first inductor channel (Figs. 2 and 3, first single-layer coil 7), a second inductor channel (Figs. 2 and 3, second single-layer coil 14), and 
the detection channel is disposed between the first inductor channel and the second inductor channel (Fig. 3; “two single-layer coils 7, 14 arranged at two sides of the micro-channel 2” in Page 4 in English machine translation), wherein when a detection object passes through the detection channel (Figs. 2 and 3; “… microchannel 2 as a linear, from between two single layers of coils 7 and 14 to pass through …” in Para 1 of Page 5 in English machine translation), the permittivity between the first inductor channel and the second inductor channel changes and consequently a capacitance value of the capacitor channel changes, thus resulting in a change in resonant frequency of the resonant circuit (Fig. 1, ; capacitance signal, drop the oil liquid in the sensing unit 5. Because of the relative dielectric constant of the relative dielectric constant of water greater than oil liquid, will produce positive capacitance signal pulse, the bubbles in the oil liquid by sensing unit 5, because the relative dielectric constant of air is less than a relative dielectric constant of the oil liquid, will produce negative capacitance signal pulse; so as to distinguish the water drop and air bubble in the oil liquid of the detection” in Para 6 of Page 5 in English machine translation. That is, when a detection object (i.e., droplets or bubbles) passes through the detection channel, a dielectric constant is changed and its change cause a capacitance value of the capacitance channel. Further, the change of the capacitance value causes a change in a resonant frequency of a resonant circuit composed of two single-layer coils 7, 14 and micro-channel 2),
the detection object comprises either of a droplet and a bubble (“distinguish the water drop and air bubble in the oil liquid of the detection” in Para 6 of Page 5 in English machine translation),
 (Because of the relative dielectric constant of the relative dielectric constant of water greater than oil liquid, will produce positive capacitance signal pulse, the bubbles in the oil liquid by sensing unit 5, because the relative dielectric constant of air is less than a relative dielectric constant of the oil liquid, will produce negative capacitance signal pulse; so as to distinguish the water drop and air bubble in the oil liquid of the detection” in Para 6 of Page 5 in English machine translation. That is, the information of the detection object whether to be a water drop or an air bubble is obtained based on the capacitance value of the capacitance which causes a change in the resonant frequency of the resonant circuit).

    PNG
    media_image1.png
    306
    508
    media_image1.png
    Greyscale

Annotated Fig. 2 of CN`146

    PNG
    media_image2.png
    352
    407
    media_image2.png
    Greyscale

Annotated Fig. 3 of CN`146
	CN`146 fails to explicitly disclose a liquid conductive material is injected into the first inductor channel and the second inductor channel, to form a resonant circuit. However, EP`593 teaches a liquid conductive material is injected into the first inductor channel and the second inductor channel, to form a resonant circuit (Fig. 1A; Para 0012, “Liquid metal inductor 100 also includes an inlet 125 and a vent 130 formed in material layer 150 as part of or coupled to channel 105. These features allow for the introduction of liquid metal into channel 105, and its transportation throughout the length of the channel. Fluidic channel 105 provides a path along which liquid metal can be introduced and transported. These channels or cavities are typically surrounded on all sides by walls, with the exception of inlet 125 and vent 130. As will be known to those skilled in the art, various different techniques (e.g., vapor deposition, nozzle injection, etc.) can be used to place liquid metal 110 in channel 105, …”).

    PNG
    media_image3.png
    332
    495
    media_image3.png
    Greyscale

Annotated Fig. 1A of EP`593
	Neither CN`146 nor EP`593 explicitly discloses the readout device is used to read the resonant frequency of the resonant circuit and obtain information of the corresponding detection object according to the detected resonant frequency. However, Wherritt teaches the readout device (sensing element) is used to read the resonant frequency of the resonant circuit and obtain information of the corresponding detection object according to the detected resonant frequency (Para 0069, “The sensing element presents a complex impedance to the resonant circuit, whereby its resistive and reactive properties change with the material being sensed”; That is, the sensing element senses and provide  an impedance change (i.e., a change of resonant frequency) of the resonant circuit).
CN`146, EP`593 and Wherritt are all considered to be analogous to the claimed invention because they are in the same field of a sensor for detecting droplets or bubbles, or permittivity sensing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of the coil wound inductors (Fig. 3, 7 and 14) of CN`146 with the liquid metal inductors of EP`593 because both inductors perform the function of an inductor and one could have substituted the mechanisms and the result of the substitution would have been predictable in performing a resonant circuit with the inductor, taught by EP`593 at least at Fig. 1A and Para 0012. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘CN`146 with the teachings of EP`593 and Wherritt to perform operations for reading the resonant frequency of the resonant circuit caused by a capacitance value of the capacitance, taught by Wherritt at least at Para 0069. 

a microfluidic chip substrate, wherein the detection channel, the first inductor channel, and the second inductor channel are formed by microchannels based on a polydimethylsiloxane (PDMS) material, and are integrated on the microfluidic chip substrate (Claim 2, “the microfluidic chip further comprises a substrate”; Claim 10, “said pattern material is polydimethylsiloxane or polymethyl methacrylate”).

Regarding claim 3, CN`146 teaches wherein the inductor inlet is connected to the first inductor channel and the second inductor channel separately, and the inductor outlet is also connected to the first inductor channel and the second inductor channel separately (Fig. 5;  “the first single-layer coil 7 of the first lead terminal 15 and a second single-layer coil 14 of the third lead terminal 17 is connected by insulated conductor 8, a first single-layer coil 16 of the second lead terminal 7 and the second single-layer coil 7 of the fourth lead terminal 18 connected by insulated conductor 8,,” in Para 7 of Page 5 in English machine translation).
CN`146 fails to explicitly disclose an inductor inlet through which the liquid conductive material is injected, and an inductor outlet. However, EP`593 teaches an inductor inlet (Fig. 1A, 125) through which the liquid conductive material is injected, and an inductor outlet (Fig. 1A, 130) (Para 0010, “Electrodes 115 and 120 are suitably coupled to other circuit elements (not shown) as desired. For example, additional metal traces in material layer 160 can electrically connect inductor 100 to other passive and/or active circuit components”; Para 0012, “Liquid metal inductor 100 also includes an inlet 125 and a vent 130 formed in material layer 150 as part of or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CN`146 with inlet 125, outlet 130 and electrodes 115 and 120 taught in EP`593 to perform connection with a first inductor channel and the second inductor channel, because insulated conductor 8 of CN`146 is configured to connect each end of the first inductor channel with each end of the second inductor channel so that one could have substituted the connection mean (i.e., insulated conductor 8) with the configuration of inlet 125 and vent 130 to connect therebetween and the result of the substitution would have been predictable in connecting two inductors, taught by EP`593 at least at Fig. 1A, and Para 0010 and 0012.

Regarding claim 4, EP`593 teaches the first inductor channel and the second inductor channel include an inductance coil, which is formed by channels in a spiral shape (Figs. 2 and 3;  “the sensing unit is composed of two same first single-layer coil and a second single-layer coil, …” in Para 8 of Page 2 in English machine translation; “two single-layer coils 7, 14 is wound by lacquered wire …” Para 2 of Page 5 in English machine translation).

Allowable Subject Matter
s 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement for the reasons for allowance:
Regarding claim 5, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 5,
" when the detection object is the bubble, the passive wireless sensor further comprises a bubble generation structure which is integrated on the microfluidic chip substrate and comprises a fluid inlet and a gas inlet; and the fluid inlet and the gas inlet meet at a junction which is connected to the detection channel".

Regarding claim 6, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 6,
" wherein the readout device calculates the volume of the detection object by using the following formula when the detection object contacts the inner wall of the detection channel: 
    PNG
    media_image4.png
    22
    207
    media_image4.png
    Greyscale
 wherein Δfs denotes a variation value of the resonant frequency; 
    PNG
    media_image5.png
    51
    141
    media_image5.png
    Greyscale
, LS and Cs, being respectively an inductance value and a capacitance value of the resonant circuit; and 

    PNG
    media_image6.png
    68
    180
    media_image6.png
    Greyscale
, A and D respectively denoting a facing area and a distance between the first inductor channel and the second inductor channel; Vcapacitor denoting a volume contained between the first inductor channel and the second inductor channel; 1 denoting a relative permittivity of the detection object between the first inductor channel and the second inductor channel; Ɛ2 denoting a relative permittivity of a substance other than the detection object; and Ɛ0 denoting the vacuum permittivity".

Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 8,
“wherein the readout device calculates the volume of the detection object by using the following formula when the detection object does not contact the inner wall of the detection channel: 
    PNG
    media_image7.png
    43
    290
    media_image7.png
    Greyscale
 
wherein Δfs denotes a variation value of the resonant frequency; 

    PNG
    media_image5.png
    51
    141
    media_image5.png
    Greyscale
, LS and CS being respectively an inductance value and a capacitance value of the resonant circuit; and 
D denotes a distance between the first inductor channel and the second inductor channel; Ɛ1 denotes a relative permittivity of the detection object between the first inductor channel and the second inductor channel; Ɛ2 denotes a relative permittivity of a substance other than the detection object; Ɛ0 denotes the vacuum permittivity; r denotes the radius of the detection object; 2r denotes the length of the detection object, and             
                4
                /
                3
                π
                
                    
                        r
                    
                    
                        2
                    
                
            
         is the volume of the detection object”.

Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations of Claim 10,

	
Claims 7, 9 and 11 would also be allowable, since they depend on would-be allowable claims 6 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/BYUNG RO LEE/Examiner, Art Unit 2866                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858